UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


XEROX CORPORATION,

                              Plaintiff,
                                              No. 6:18-cv-06154-MAT
                  -vs-                        DECISION AND ORDER
JCTB INCORPORATED, SHIRLEY BUI, and
JIMMY CAUDILLO a/k/a JAIME CAUDILLO,

                             Defendants.


I.    Introduction

      This is an action for breach of contract brought by Xerox

Corporation (“Xerox” or “Plaintiff”) against JCTB Incorporated

(“JCTB”), Shirley Bui (“Bui”), and Jimmy Caudillo, a/k/a Jaime

Caudillo    (“Caudillo”)    (collectively,    “Defendants”).       Presently

before the Court are Defendants’ First Motion to Stay Enforcement

of the Judgment (“Stay Motion”) (Docket No. 28) and Plaintiff’s

Motion for an Order Authorizing Registration of the Judgment

(“Register Judgment Motion”) (Docket No. 27). For the reasons

discussed   below, the     Stay   Motion   is denied   and   the   Register

Judgment Motion is granted.

II.   Procedural Status

      In the Complaint, Plaintiff asserted four counts: (1) breach

of an equipment finance lease agreement; (2) breach of a promissory

note; (3) breach of a guaranty agreement; and (4) a declaration

entitling it to retake possession of the leased equipment. On

November 2, 2018, the Court granted Plaintiff’s pre-discovery
Motion for Summary Judgment and to Dismiss Counterclaims (Docket

No. 17), and dismissed Defendants’ counterclaims with prejudice.

Plaintiff was granted judgment as a matter of law on Counts I

through III of the Complaint, entitling it to a total compensatory

damages award of $806,019.26 on those counts. The Court further

awarded declaratory judgment to Plaintiff on Count IV, entitling it

to   immediately      retake    possession     of    the    Leased      Equipment    as

identified more particularly in the Complaint.

      Also on November 2, 2018, the Court entered the Judgment,

which stated, “Plaintiff is granted summary judgment on Counts I

through    III   of    the     Complaint    and     is     entitled     to    a   total

compensatory damages award of $806,019.26 on those counts.” (Docket

No. 24).

      Defendants then filed a Notice of Appeal on November 28, 2018

(Docket No. 25). Their brief was filed in the United States Court

of Appeals for the Second Circuit on March 13, 2019.

      Xerox   now     has    filed   a   Motion     for    an   Order    Authorizing

Registration of Judgment in the Central District of                          California

pursuant to 28 U.S.C. § 1963 (Docket No. 28). Xerox asserts that

Defendants have neither obtained a supersedeas bond nor paid any

portion of the damages, and an asset search reveals that all of

Defendants’ assets are located in California. Accordingly, Xerox

argues, good cause exists for Xerox to immediately register the

Judgment in the Central District of California.


                                         -2-
     Defendants did not oppose Plaintiff’s request to authorize

registration of the judgment in the Central District of California.

Instead, they filed a Motion to Stay Enforcement of the Judgment’s

award of money damages pending the conclusion of their appeal.

Plaintiff has opposed Defendants’ motion to stay.

III. Discussion

     A.    Plaintiff’s Motion to Register the Judgment

     Title 28 U.S.C., Section 1963 permits a judgment of a district

court to be registered in any other federal district “when the

judgment has become final by appeal or expiration of the time for

appeal or when ordered by the court that entered the judgment for

good cause shown.” 28 U.S.C. § 1963). “A district court has

jurisdiction to consider a motion to certify pursuant to Section

1963, irrespective of a pending appeal.” Coudert v. Hokin, No. 12

CIV. 110 (ALC), 2018 WL 4278332, at *2 (S.D.N.Y. July 30, 2018)

(citing Woodward & Dickerson v. Kahn, No. 89-CV-6733 (PKL), 1993 WL

106129, at *1 (S.D.N.Y. Apr. 2, 1993)).

     “Good cause” is demonstrated upon “a mere showing that the

[party against whom the judgment has been entered] has substantial

property     in   the    other    [foreign]      district    and   insufficient

[property] in the rendering district to satisfy the judgment.” Jack

Frost Laboratories, Inc. v. Physicians & Nurses Manufacturing

Corp., 951 F. Supp. 51, 52 (S.D.N.Y. 1997) (quoting Woodward &

Dickerson,    1993      WL   106129,   at   *1   (emphasis   and   brackets   in


                                       -3-
original; further quotation and citations omitted)); accord Owen v.

Soundview Fin. Grp., Inc., 71 F. Supp.2d 278, 278–79 (S.D.N.Y.

1999). “Exact evidence of the debtor’s assets is not necessary[.]”

Coudert, 2018 WL 4278332, at *2 (citing Ambac Assur. Corp. v.

Adelanto Pub. Util. Auth., No. 09-CV-5087(JFK), 2014 WL 2893306, at

*4 (S.D.N.Y. June 26, 2014)). Indeed, “good cause” can be shown in

the absence of an asset search. See Coudert, 2018 WL 4278332, at *3

(“[W]hile an asset search might be a common and expeditious way of

sufficiently demonstrating the existence of such assets, no case

that Plaintiff cites–and the Court is aware of none–suggests that

an asset search is, in fact, necessary. . . . [M]ere property

records, or a showing . . . that Defendant is gainfully employed in

another district, may suffice.”) (citing Owen, 71 F. Supp.2d at 279

(unrebutted property records and sworn testimony sufficient to show

cause for purposes of Section 1963)). Moreover, “[i]n the absence

of contrary evidence, the affidavit in support of the judgment

creditor’s motion should be presumed to be true.” Owen, 71 F.

Supp.2d at 279 (citing AT&T Corp. v. Pub. Ser. Enterp. of Pa.,

Inc., No. 98CIV6133LAP, 1999 WL 672543, at *6 (S.D.N.Y. Aug. 26,

1999) (in the absence of any objections or contrary evidence by

debtor, accepting as true the sworn affidavit of the creditor’s

attorney and granting motion pursuant to Section 1963).

     Plaintiff has submitted an affidavit from Janet Atkinson

(“Atkinson Aff.”) (Docket No. 27-1), an employee in its Recovery


                               -4-
Department. As exhibits to her affidavit, Atkinson has attached

excerpts   from   asset   search   reports   conducted   in   regards   to

Defendants. See Docket No. 27-1, Exhibits (“Exs.”) A & B. These

reports reveal that none of the Defendants has any assets in

New York. See Atkinson Aff. ¶¶ 4-9, Exs. A and B. Rather, all or

substantially all of Defendants’ assets are located in and around

Murrieta and Winchester, Riverside County, California, where the

Defendants reside. See id. ¶¶ 4-9, Exs. A and B (listing addresses

in Winchester, CA for the individual defendants and an address in

Murrieta, CA for the corporate defendant). Standing alone, these

asset search reports are sufficient to establish good cause under

Section 1963 to permit Plaintiff to register the Judgment in the

Central District of California, where Riverside County is located.

See Coudert, 2018 WL 4278332, at *3.

     B.     Defendants’ Motion to Stay

     Defendants assert that they meet the criteria in the four-part

test governing motions to stay injunctive or equitable relief

pending an appeal, which considers the likelihood of success on

appeal, injury to the movant, injury to the non-moving party, and

the public interest. Defendants’ Memorandum of Law (“Defs.’ Mem.”)

(Docket No. 28-1) at 2-3 (citing Nken v. Holder, 556 U.S. 418, 533

(2009)). Plaintiff argues that this standard does not apply where,

as here, Defendants seek to delay enforcement of a money damages

award. Plaintiff’s Response (“Pl.’s Resp.”) at 6 (citing John Wiley


                                   -5-
& Sons, Inc. v. Book Dog Books, LLC, 327 F. Supp.3d 606, 649

(S.D.N.Y. 2018) (“This Court agrees with those courts holding the

traditional four factors ‘appl[y] only when the judgment sought to

be stayed is for injunctive or equitable relief.’”) (quoting Moore

v. Navillus Tile, Inc., No. 14 CIV. 8326, 2017 WL 4326537, at *4

(S.D.N.Y. Sept. 28, 2017) (stating that the traditional four-factor

test “applies only when the judgment sought to be stayed is for

injunctive or other equitable relief—i. e., when the judgment does

not   fall   within   the   parameters   of   Rule   62(d),   but   instead

implicates Rule 62(c)”); citing Butler v. Ross, No. 16CV1282 (DLC),

2017 WL 6210843, at *2 (S.D.N.Y. Dec. 7, 2017) (stating that “it is

[former] Rule 62(d) and its accompanying test that are applicable

here”)). The Court agrees with Plaintiff that the four-factor test

applicable to stays of judgments ordering injunctive or equitable

relief is not applicable here.

      The Court now turns to the question of the proper test to be

employed. Although Defendants do not cite Fed. R. Civ. P. 62, it is

subsection (b) of this rule which provides the statutory authority

for obtaining a stay of a judgment. When Rule 62 was amended in

2018, “[s]ubdivisions (a), (b), (c), and (d) of former Rule 62

[were] reorganized and the provisions for staying a judgment [were]

revised.” Fed. R. Civ. P. 62 advisory committee’s notes to 218

amendment. In particular, “Subdivision 62(b) carries forward in

modified form the supersedeas bond provisions of former Rule


                                   -6-
62(d).” Id.    New Rule 62(b)’s “text makes explicit the opportunity

to post security in a form other than a bond.” Id. Fed. R. Civ. P.

62(b) now provides that “[a]t any time after judgment is entered,

a party may obtain a stay by providing a bond or other security.

The stay takes effect when the court approves the bond or other

security and remains in effect for the time specified in the bond

or other security.” Fed. R. Civ. P. 62(b), amended 2018.

     Discussing Rule 62(b)’s predecessor, former Rule 62(d), the

Second Circuit explained that the


     purpose of the rule is to ensure that the prevailing
     party will recover in full, if the decision should be
     affirmed, while protecting the other side against the
     risk that payment cannot be recouped if the decision
     should be reversed. A district court therefore may, in
     its discretion, waive the bond requirement if the
     appellant provides an acceptable alternative means of
     securing the judgment.

In re Nassau County Strip Search Cases, 783 F.3d 414, 417 (2d Cir.

2015) (per curiam) (citation omitted; emphasis added). A court may

consider the following non-exclusive factors in determining whether

to waive the bond or other security requirement under Rule 62(b):

(1) the complexity of the collection process; (2) the amount of

time required to obtain a judgment after it is affirmed on appeal;

(3) the degree of confidence that the district court has in the

availability    of   funds   to   pay   the   judgment;   (4)   whether   the

defendant’s ability to pay the judgment is so plain that the cost

of a bond would be a waste of money; and (5) whether the defendant


                                    -7-
is in such a precarious financial situation that the requirement to

post a bond would place other creditors of the defendant in an

insecure position. Id. at 417–18 (citation omitted).

      After considering the Nassau County factors, the Court is

compelled to conclude that Defendants are not entitled to a stay

without a supersedeas bond under new Rule 62(b), former Rule 62(d).

“Those factors contemplate waiving the requirement of a supersedeas

bond because a court is satisfied that the debtor would be able to

pay the judgment with ease.” Butler v. Ross, 2017 WL 6210843, at *3

(emphasis supplied). Here, Defendants have not demonstrated that

they have the appropriate funds available for the purposes of

paying the Judgment without delay or difficulty. To the contrary,

Defendants rely on their inability to pay the Judgment as the basis

for a stay. Courts in this Circuit have held that judgment-debtors’

assertions of impecuniousness weigh heavily against granting a stay

without bond. See, e.g., Frye v. Lagerstrom, No. 15 CIV. 5348

(NRB), 2018 WL 4935805, at *3 (S.D.N.Y. Oct. 10, 2018) (“Unlike in

Nassau County, here the defendant avers that he is unable to pay

the $33,371.98 judgment in support of his motion for a stay. The

defendant’s concession is determinative of the second, third, and

fourth factors of the Nassau County framework, and assures the

Court that a ‘bond is necessary to safeguard [the plaintiff’s]

recovery.’”) (quoting John Wiley & Sons, Inc., 2018 WL 3956508, at

*27   (“In   fact,   a   concession    of   inability   to   pay   is   often


                                      -8-
‘determinative’ in this inquiry.”); other citation omitted); Moore

v. Navillus Tile, Inc., No. 14 CIV. 8326, 2017 WL 4326537, at *2

(S.D.N.Y. Sept. 28, 2017) (“ndeed, Defendant Navillus’ insistence

that satisfying any amount of the bond would plunge it into

bankruptcy undercuts its position on those three factors.”).

      Finally, courts in this Circuit have concluded that “[t]he

fifth Nassau County factor does not envisage waiving the bond

requirement because a debtor simply cannot pay.” Butler, 2017 WL

6210843, at *1. It is true that the fifth factor considers a

debtor’s “precarious financial situation,” “it does so in the

context of considering prejudice to other creditors who may have

claims to the debtor’s property.” Id. at *3; see also Moore v.

Navillus Tile, Inc., 2017 WL 4326537, at *1 (“Significantly, the

bond requirement is not designed to protect the judgment debtor’s

ability to continue in business. . . .”).1

      To summarize, none of the factors articulated in Nassau County

factors “take into account the consideration of the debtor’s

financial insecurity as reason alone to waive the bond.” Butler,

2017 WL 6210843, at *4. The Second Circuit has recognized, however,



      1

      In Butler, the district court noted the existence of “other,
well-established mechanisms by which debtors who assert that they are in serious
financial distress can avoid posting a bond[,]” 2017 WL 6210843, at *3, such as
filing a petition in bankruptcy court, which “triggers an automatic stay and
enjoins collections and enforcement actions by creditors.” Id. (citing S.E.C. v.
Brennan, 230 F.3d 65, 70 (2d Cir. 2000) (“Section 362(a) of Title 11 of the
United States Code stays the commencement or continuation of virtually all
proceedings against a debtor, including enforcement of judgments, that were or
could have been commenced before the debtor filed for bankruptcy.”)).

                                      -9-
that the factors represent a “non-exclusive” list of circumstances

a district court “may” consider in determining whether to exercise

its “discretion” to waive the requirement of the bond. Nassau

County, 783 F.3d at 417. Because Defendants have not suggested an

“‘acceptable alternative means of securing the judgment,’” id.

(quoting FDIC v. Ann–High Assocs., No. 97–6095, 1997 WL 1877195, at

*1 (2d Cir. Dec. 2, 1997) (per curiam); citation omitted), the

Court concludes that it cannot grant the motion to stay. See, e.g.,

Moore v. Navillus Tile, Inc., No. 14 CIV. 8326, 2017 WL 4326537, at

*6 (S.D.N.Y. Sept. 28, 2017) (denying motion to stay without bond

where defendant “made no offer to post a partial bond, or even to

accept   financial    oversight     or     other    conditions     that   might

ameliorate the plaintiffs’ legitimate fears,” district court had

“no way, on this record, of fashioning an appropriate alternative

form of security in this case”).

VI.   Conclusion

      For the foregoing reasons, the Court denies the Stay Motion

(Docket No.   28)    filed   by   Defendants       and   grants   the   Register

Judgment Motion (Docket No. 27) filed by Plaintiff.

      SO ORDERED.

                                           S/Michael A. Telesca


                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge

DATED:     November 14, 2019
           Rochester, New York

                                    -10-
